IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-85,886-01


                 EX PARTE KENDRICK LAMAR PETTIGREW, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 114-1595-15-A IN THE 114TH DISTRICT COURT
                              FROM SMITH COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of driving while

intoxicated - 3rd or more habitual and sentenced to twenty-five years’ imprisonment. He did not

appeal his conviction.

        On November 9, 2016, this case was remanded for an affidavit from trial counsel and

findings from the trial court as to whether trial counsel gave Applicant incorrect parole advice which

induced Applicant to plead guilty. On December 20, 2016, we received a motion to withdraw this

application filed by Applicant’s appointed habeas counsel.
                                                                                                       2

        Before disposing of Applicant’s motion, we believe that the record should be developed. The

trial court shall order Applicant to file a response and state his reasons for wanting to dismiss his

application. The trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

        It appears that Applicant is represented by counsel. The trial court shall determine whether

Applicant is represented by counsel, and if not, whether Applicant is indigent. If Applicant is

indigent and wishes to be represented by counsel, the trial court shall appoint an attorney to represent

Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        After reviewing Applicant’s response, the trial court shall determine whether it is credible.

The trial court shall also make any other findings of fact and conclusions of law that it deems

relevant and appropriate to the disposition of Applicant’s motion to dismiss.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: January 11, 2017
Do not publish